Citation Nr: 0511823	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for arthralgias, 
claimed as joint pain of all extremities, to include as 
secondary to Crohn's disease.    

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from April 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1977 and May 2002 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Louis, Missouri.                 

Historically, by a January 1977 rating action, the RO denied 
the appellant's claims of entitlement to service connection 
for Crohn's disease and entitlement to service connection for 
arthralgia secondary to Crohn's disease.  However, although 
the evidence of record shows that the RO, in a February 1977 
letter, notified the appellant that his claim for service 
connection for Crohn's disease had been denied in the January 
1977 rating action and provided his appellate rights, there 
is no evidence of record showing that the appellant was ever 
notified that his claim for service connection for arthralgia 
secondary to Crohn's disease had been denied in the January 
1977 rating action or that he was provided his appellate 
rights with respect to that determination.  As such, the 
January 1977 RO decision denying service connection for 
arthralgia secondary to Crohn's disease did not become final 
and the claim has remained open.  

In a statement in support of claim (VA Form 21-4138), dated 
in April 2001, the appellant filed numerous claims, including 
claims for entitlement to service connection for the 
following: (1) hepatitis C, (2) joint pain of all 
extremities, and (3) irritable bowel syndrome (IBS).  By a 
May 2002 rating action, the RO denied the appellant's claim 
for service connection for hepatitis C.  In that same rating 
action, the RO also found that no new and material evidence 
had been submitted to warrant reopening the appellant's 
claims of entitlement to service connection for arthralgia 
secondary to Crohn's disease (claimed as joint pain of all 
extremities), and entitlement to service connection for 
Crohn's disease (claimed as IBS).  However, as stated above, 
the January 1977 RO decision denying service connection for 
arthralgia secondary to Crohn's disease did not become final 
because the appellant did not receive notice or his appellate 
rights with respect to that determination.  Thus, the 
appellant's claim for service connection for arthralgia 
secondary to Crohn's disease has remained open since the 
January 1977 rating action, and the issue is one of service 
connection, not whether a more recent claim is supported by 
evidence sufficient to reopen the claim.  38 C.F.R. § 20.1105 
(2004).  Accordingly, the Board has recharacterized the issue 
on appeal as set forth on the title page of this decision.  

In August 2002, a notice of disagreement (NOD) with the RO's 
May 2002 disposition of the aforementioned issues was 
received by the RO.  A statement of the case (SOC) was 
subsequently issued in May 2003, and in June 2003, the 
appellant submitted a substantive appeal (VA Form 9).  In 
doing so, he timely completed an appeal to the RO's January 
1977 disposition of the issue of entitlement to service 
connection for arthralgia secondary to Crohn's disease, while 
also timely completing his appeal to the RO's May 2002 
adverse determinations with respect to the other issues which 
are the subjects of this appeal.  

The issue of entitlement to service connection for 
arthralgias, claimed as joint pain of all extremities, to 
include as secondary to Crohn's disease, will be discussed in 
the remand portion of this decision; the issue is remanded to 
the RO via the Appeals Management Center in Washington D.C. 


FINDINGS OF FACT

1.  The appellant currently has hepatitis C.  

2.  There is no medical evidence showing that the appellant's 
hepatitis C is related to his period of active military 
service.  

3.  In a November 1982 confirmed rating action, the RO denied 
the appellant's claim for service connection for Crohn's 
disease on the basis that the evidence was insufficient to 
reopen a claim which had been previously denied.  The 
appellant was provided notice of the decision and his 
appellate rights.  The appellant filed an NOD in November 
1982, and an SOC was issued in January 1983.  He did not file 
a Substantive Appeal (VA Form 9).  


4.  By an unappealed January 1983 confirmed rating decision, 
the RO continued to deny the appellant's claim for service 
connection for Crohn's disease on the basis that the 
appellant had failed to submit new and material evidence.  

5.  In April 2001, the appellant filed an application to 
reopen his claim for service connection for Crohn's disease, 
claimed as IBS.  

6.  Evidence added to the record since the RO's January 1983 
confirmed rating decision consists of VA Medical Center 
(VAMC) outpatient treatment records, from December 1997 to 
February 2002, and from June to July 2002, a copy of a 
decision from the Social Security Administration (SSA), dated 
in December 2000, and copies of the medical records used to 
make the December 2000 SSA decision.  

7.  Evidence received since the January 1983 denial, when 
considered in conjunction with all of the evidence of record, 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for Crohn's disease.  

8.  The appellant's Crohn's disease has aggravated by the 
service-connected post-traumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).   

2.  The evidence received since the January 1983 unappealed 
rating action is new and material, and the claim of 
entitlement to service connection for Crohn's disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

3.  Crohn's disease has been aggravated by service-connected 
PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Hepatitis C

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2002, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records or records from 
other Federal agencies.  The appellant was informed that he 
was responsible for providing sufficient information to VA so 
records could be requested.  In addition, the Board observes 
that the May 2003 SOC provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in March 2003, the appellant underwent a 
VA examination which was pertinent to his service connection 
claim.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  The RO has obtained all relevant VA and 
private medical records identified by the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

The appellant's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from April 1968 to November 1969.  
The appellant's Military Occupational Specialty (MOS) was as 
a rifleman.  He received the Vietnam Service Medial, with 
Combat Action Ribbon, the National Defense Service Medal, and 
the Vietnam Campaign Medal with device.  

The appellant's service medical records show that in February 
1968, the appellant underwent an enlistment examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had stomach, liver, 
or intestinal trouble, the appellant responded "yes."  The 
examiner reported that the appellant had hepatitis at age 13.  
The appellant's abdomen and viscera, and endocrine system 
were clinically evaluated as "normal."  The remaining 
records are negative for any complaints or findings of 
hepatitis or, specifically, hepatitis C.  The records reflect 
that in November 1969, the appellant underwent a separation 
examination.  At that time, the appellant's abdomen and 
viscera, and endocrine system, were clinically evaluated as 
"normal."  

A VA Hospital Summary shows that the appellant was 
hospitalized from November to December 1976 for an unrelated 
disorder.  Upon admission, in regard to the appellant's past 
history, it was noted that he had hepatitis at age 7.  

In September 2000, the appellant underwent a VA examination 
for an unrelated disability.  At that time, the examiner 
stated that according to the appellant, he had never had any 
problem with alcohol, but that he did have one admission in 
1983 for addiction to prescription narcotic drugs.  

In February 2002, the RO received VAMC outpatient treatment 
records, from December 1997 to January 2002.  The records 
show that in August 2000, the appellant underwent a follow-up 
examination at the gastrointestinal (GI) clinic.  At that 
time, the pertinent diagnosis was hepatitis C and it was 
reported that the appellant was positive to the hepatitis C 
virus both by "Ab and PCR tests."  The records also reflect 
that in December 2000, the appellant sought treatment with 
the neurology department for an unrelated disorder.  At that 
time, he stated that he had been diagnosed with hepatitis C 
approximately one and a half years ago, but that he had not 
been undergoing any treatment.  The appellant indicated that 
the only drugs he took was smoking some marijuana while he 
was in Vietnam.  According to the appellant, he had hepatitis 
A when he was in the fourth grade.     

In March 2002, the RO received a copy of a decision from the 
SSA, dated in December 2000, and copies of the medical 
records used to make the December 2000 SSA decision.  In the 
December 2000 SSA decision, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Supplemental Security Income (SSI) 
benefits.  According to the SSA decision, the appellant had 
been diagnosed with numerous disabilities, including 
hepatitis C.  

The attached medical records include a private psychological 
evaluation report, dated in July 2000, which reflects that at 
that time, it was noted that according to the appellant, he 
was diagnosed with either hepatitis A or B in the fourth 
grade, and was currently being tested for hepatitis C.  The 
records also include VAMC outpatient treatment records, from 
November 1976 to April 1980, and from December 1997 to May 
2001.  The VAMC outpatient treatment records show that in 
September 1978, it was noted that the appellant had had 
infectious hepatitis in 1958.  The records also include a VA 
Hospital Summary which reflects that the appellant was 
hospitalized from March to April 1980.  In the summary, it 
was reported that one day prior to admission, the appellant 
had spent a one-week period of detoxification at St. Joseph's 
Hospital.  It was also indicated that the appellant's 
hospitalization was his first admission for alcoholism.  
According to the summary, the appellant started drinking 
heavily in October 1970 and was drinking one-half case of 
beer per day prior to admission to St. Joseph's hospital.  
Upon the appellant's discharge, the pertinent diagnosis was 
alcohol addiction.  The records further include a pathology 
report, dated in January 2001, which shows that at that time, 
a needle biopsy was taken from the appellant's liver.  The 
liver biopsy was reported to be consistent with chronic 
hepatitis C, grade III, stage I.     

In a statement in support of claim (VA Form 21-4138), dated 
in June 2002, the appellant stated that while he was in 
Vietnam, he had "unprotected high risk sexual contact."  
The appellant indicated that he had approximately 10 to 12 
different partners.  In a second statement in support of 
claim (VA Form 21-4138), dated in August 2002, the appellant 
stated that while he was serving in Vietnam, he was exposed 
to blood due to contact with dead and wounded soldiers.  

In August 2002, the RO received VAMC outpatient treatment 
records, from June to July 2002.  The records show that in 
June 2002, it was noted that according to the appellant, he 
believed that he had contracted hepatitis C during his period 
of active military service.  The appellant reported that 
while he was stationed in Vietnam, he was exposed to a lot of 
blood from engaging in combat and being exposed to people 
getting shot and blown up.  

In March 2003, the appellant underwent a VA examination.  At 
that time, the examiner stated that according to the 
appellant, he had hepatitis A at age 13.  The appellant also 
indicated that in 1983, he underwent detoxification for 
alcohol and drug abuse of prescription drugs.  The appellant 
denied any history of intravenous drug abuse or blood 
transfusions.  According to the examiner, the appellant had a 
sexually transmitted disease history of gonorrhea in 1969, 
although that was not in his claims file for any treatment.  
The examiner noted that the appellant was positive for nasal 
use of cocaine in 1983 and marijuana, which according to the 
appellant, he used both in Vietnam and following his 
discharge.  The appellant denied any history of tattoos and 
the examiner reported that there were none on examination.  
According to the examiner, the appellant's left ear was 
pierced.  The examiner stated that the appellant had a liver 
biopsy in January 2001 and that the diagnosis was consistent 
with chronic hepatitis C, grade III, stage I.  According to 
the examiner, as per the appellant's medical record, the 
appellant had normal liver function tests and throughout the 
appellant's treatment at the VA, his bilirubin and total 
bilirubin, direct and indirect, had all been within normal 
limits since 1997.  The examiner reported that the 
appellant's hepatitis C virus antibody was positive when the 
test was taken in February 2001.  Following the physical 
examination, in regard to a diagnosis, the examiner stated 
that there was no incident of hepatitis while the appellant 
was in the military, especially of hepatitis C.  However, the 
examiner indicated that there was activity after the military 
with intranasal cocaine.  The examiner concluded that it was 
most likely that the use of intranasal cocaine was the cause 
of the appellant's hepatitis C.      

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2004); VAOPGCPREC 3-03; 
69 Fed. Reg. 25178 (2004).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service, and by showing that the 
condition was not aggravated in service.  VAOPGCPREC 3-03; 69 
Fed. Reg. 25178.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposure such as tattoo, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or razor blades.  VBA 
letter 211B (98-110) November 30, 1998.

Initially, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, at the time of the appellant's enlistment 
examination, dated in February 1968, in response to the 
question as to whether the appellant had ever had or if he 
currently had stomach, liver, or intestinal trouble, the 
appellant responded "yes," and the examiner reported that 
the appellant had hepatitis at age 13.  However, mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  In addition, given that there is no medical evidence 
of record of treatment for, or a diagnosis of, hepatitis, to 
specifically include hepatitis C, prior to service, and that 
at the time of the appellant's February 1968 induction 
examination, the examiner did not report any independent 
basis for his finding, it appears that the examiner's finding 
was based on lay statements from the appellant that he was 
diagnosed with hepatitis at age 13.  However, the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[a] bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller v. 
West, 11 Vet. 345, 348 (1998).  In this case, the lay 
statements from the appellant are not supported by any 
contemporaneous clinical evidence in the record.  To the 
extent that the appellant provided a medical history and 
reported that he was diagnosed with hepatitis at age 13 his 
opinion that he had hepatitis prior to his entrance into the 
military is not competent evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (holding that a veteran's testimony that he was given 
"a tablet to take for the relief of my asthma" is competent 
only insofar as it states he was given a tablet and 
incompetent to prove that he had or was diagnosed with 
asthma). 

In the instant case, although it was noted in the appellant's 
February 1968 enlistment examination report that the 
appellant had hepatitis at age 13, it was also reported that 
the appellant's abdomen and viscera, and endocrine system 
were clinically evaluated as "normal."  Thus, having 
reviewed the record, the Board concludes that there is no 
evidence of record to rebut the presumption of soundness.  In 
Miller, 11 Vet. App. at 345, 348, the Court held that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry," in-service clinical 
records reflecting a pre-service diagnosis of a psychiatric 
disability, and an in-service medical board that found the 
veteran's psychiatric disability to have preexisted service, 
were insufficient to rebut the "presumption of soundness" 
as was found in 38 U.S.C.A § 1111, because these records 
"were not supported by any contemporaneous clinical evidence 
or recorded history in the record."  Therefore, because they 
were "without a factual predicate in the record," they were 
found to be insufficient to rebut the presumption of 
soundness.  As in Miller, there is no contemporaneous medical 
evidence of record to support the conclusion that the 
appellant had been diagnosed with hepatitis, to specifically 
include hepatitis C, prior to his entry into active duty.  
Accordingly, the Board finds that the appellant did not 
clearly and unmistakably have hepatitis, including hepatitis 
C, prior to his entry into active duty.  Thus, because there 
is no clear and unmistakable evidence that the appellant had 
been diagnosed with hepatitis, to include hepatitis C, prior 
to service, the presumption of soundness is not rebutted.   

Having determined that the appellant is entitled to the 
presumption of soundness at service entry, the question now 
before the Board is whether the evidence of record in light 
of this determination allows for a grant of the benefit 
sought.  The Board finds that it does not.

Initially, the appellant's DD-214 shows that he was a 
rifleman and received the Vietnam Service Medal, with Combat 
Action Ribbon.  It is clear he is a combat veteran.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.

The appellant has a current diagnosis of hepatitis C.  He 
maintains that he contracted hepatitis C when he was exposed 
to blood from contact with dead and wounded soldiers.  To the 
extent exposure to dead and wounded soldiers are consistent 
with combat service in Vietnam, the Board accepts the 
appellant's allegations as true.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed below, such 
competent medical nexus evidence is lacking.

In the instant case, the appellant's service medical records 
do not show diagnosis of hepatitis C or any liver condition.  
In addition, the appellant's separation examination, dated in 
November 1969, was negative in all pertinent respects.  At 
that time, the appellant's abdomen and viscera, and endocrine 
system, were clinically evaluated as "normal."  The first 
medical evidence of record of treatment for hepatitis C is in 
August 2000, approximately 30 and a half years after the 
appellant's separation from the military.  Moreover, in the 
appellant's March 2003 VA examination, the examiner reported 
that although there was no incident of hepatitis while the 
appellant was in the military, especially of hepatitis C, 
there was activity after the military with intranasal 
cocaine.  Thus, the examiner concluded that it was most 
likely that the use of intranasal cocaine was the cause of 
the appellant's hepatitis C.  In this regard, the evidence of 
record shows that the appellant was hospitalized at a VA 
hospital from March to April 1980 for alcohol addiction.  
However, although the evidence of record reflects that the 
appellant has reported that he was hospitalized at a private 
facility in approximately March 1980 for "detoxification," 
and that he was also hospitalized in 1983 for addiction to 
prescription narcotic drugs, there is no medical evidence of 
record showing treatment for drug abuse, including intranasal 
cocaine, other than alcohol abuse.  Nevertheless, regardless 
of whether the appellant's intranasal cocaine use is 
verified, or whether the appellant's hepatitis C is related 
to intranasal cocaine use or not, the fact remains that there 
is no medical evidence of record that the hepatitis C was 
caused by any incident of the appellant's military service.      

The Board further recognizes that in an informal hearing 
presentation from the appellant's representative, the 
Military Order of the Purple Heart (MOPH), dated in August 
2004, the MOPH stated that the appellant had indicated that a 
potential risk factor in his contraction of hepatitis C was 
his exposure to the blood of his wounded and killed comrades.  
Thus, the MOPH maintained that the appellant's March 2003 VA 
examination was inadequate because the examiner was not 
notified of that potential risk factor when he provided his 
opinion.  However, the examiner in March 2003 reviewed the 
veteran's claims file, which included evidence of the 
veteran's combat and contentions, in conjunction with the 
examination.  

The Board recognizes the appellant's sincere belief that his 
hepatitis C is the result of his military service.  However, 
as previously stated, the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
as to matters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu, 2 Vet. App. at 492, 494-5; 
see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In light of the above, there is no credible and probative 
medial evidence of record which links the appellant's 
hepatitis C to his period of active military service.  There 
is no benefit of the doubt that could be resolved in his 
favor since there is not an approximate balance of positive 
and negative evidence.  Rather, as fully discussed above, 
there is no favorable medical evidence in this case.  
Therefore, the claim is denied.

B.  New and Material Claim

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected, at 
least to the extent of the aggravation.  Allen, 7 Vet. App. 
at 439.       

In a November 1982 confirmed rating action, the RO denied the 
appellant's claim for service connection for Crohn's disease 
on the basis that the evidence was insufficient to reopen a 
claim which had been previously denied.  The appellant was 
provided notice of the decision and his appellate rights but 
did not subsequently file a timely appeal.  By a January 1983 
confirmed rating decision, the RO continued to deny the 
appellant's claim on the basis that the appellant had failed 
to submit new and material evidence.  The appellant was 
provided notice of the decision and of his appellate rights 
but did not file a timely appeal.  Therefore, the January 
1983 confirmed rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2004).  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.146 
(2004); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in April 2001.  

The appellant's original claim of entitlement to service 
connection for Crohn's disease was denied by the RO in a 
January 1977 rating action on the basis that there was no 
evidence of record showing that the appellant's Crohn's 
disease was incurred in or aggravated by service.  By a July 
1980 rating action, the RO apparently determined that there 
was new and material evidence, reopened the claim, and denied 
the claim for service connection for Crohn's disease, 
including as due to Agent Orange exposure, on the merits.  At 
that time, the RO stated that although a reasonable 
probability had been found that the appellant was indeed 
exposed to Agent Orange, there was nevertheless no evidence 
of record which established that the appellant's Crohn's 
disease, or any other abnormality, was caused by Agent Orange 
exposure.  Thus, the RO concluded that service connection for 
that condition remained disallowed.  By a November 1982 
confirmed rating action, the RO denied the appellant's claim 
for service connection for Crohn's disease on the basis that 
the recently submitted evidence was insufficient to reopen a 
claim which had been previously denied.  As previously 
stated, the most recent final denial was in a January 1983 
confirmed rating decision where the RO denied a claim to 
reopen.    

The evidence of record at the time of the January 1983 
confirmed rating action consisted of the appellant's service 
medical records, a VA Hospital Summary showing that the 
appellant was hospitalized from November to December 1976, a 
VA Hospital Summary, dated in February 1980, and VAMC 
outpatient treatment records, from August to November 1982.    

The appellant's service medical records are negative for any 
complaints or findings of Crohn's disease.  The appellant's 
separation examination, dated in November 1969, shows that at 
that time, the appellant's abdomen and viscera, and anus and 
rectum, were clinically evaluated as "normal."  


A VA Hospital Summary shows that the appellant was 
hospitalized from November to December 1976.  Upon admission, 
it was noted that the appellant had a two and a half month 
history of increasing diffuse abdominal pain, with anorexia, 
diarrhea, nausea, and vomiting.  While the appellant was 
hospitalized, a barium enema revealed abnormality of the 
terminal ileum, cecum, and ascending, transverse, and 
descending colon just below the splenic flexure, with 
multiple ulcerations, thumb printing appearance and 
irregularity of the mucosal pattern, without filling defects 
or stricture or fistulae tracts.  Small bowel series revealed 
irregularity, narrowing, and spasm, with ulceration in the 
terminal ileum and ileocecal junction consistent with 
granulomatous ileocolitis.  Colonoscopy revealed multiple 
punched out superficial ulcers in the sigmoid colon, and 
large linear ulceration just below the splenic flexure.  Upon 
the appellant's discharge, the pertinent diagnosis was 
Crohn's disease involving the ileum and colon, with perianal 
sinus tract.      

A VA Hospital Summary shows that the appellant was 
hospitalized for five days in February 1980.  In regard to 
the appellant's history and hospital course, it was noted 
that the appellant had a history of Crohn's disease and had 
been having perirectal pain two weeks prior to admission.  
Physical examination showed a tender, inflamed, fluctuant 
abscess in the left buttocks.  The appellant underwent an 
incision and drainage of the perirectal abscess.  Upon his 
discharge, he was diagnosed with a perirectal abscess.    

In October 1982, the RO received VAMC outpatient treatment 
records, from August to September 1982.  The records include 
a VA Hospital Summary which reflects that the appellant was 
hospitalized from August to September 1982 for numerous 
disabilities, including Crohn's disease.  In regard to the 
appellant's Crohn's disease, it was noted that the appellant 
had a guaiac positive stool on admission.  That test was 
worked up with an upper gastrointestinal study, with small 
bowel follow through and a barium enema.  The results of 
those two examinations were suggestive of Crohn's disease, 
with some narrowing and mucosal thickening in the terminal 
ileum.  Upon the appellant's discharge, the pertinent 
diagnosis was Crohn's disease.  

In December 1982, the RO received VAMC outpatient treatment 
records, from September to November 1982.  The records 
include a VA Hospital Summary which shows that the appellant 
was hospitalized for four days in October 1982.  Upon 
admission, it was noted that the appellant's past medical 
history was positive for Crohn's disease diagnosed in 1976, 
with numerous complications, including depression and anxiety 
neurosis with a passive-aggressive personality secondary to 
his Crohn's disease.  While the appellant was hospitalized, 
he was evaluated by a psychiatrist who opined that the 
appellant was experiencing his depression secondary to his 
environmental problems and his medical problems.  Upon 
discharge, the pertinent diagnoses were Crohn's disease in 
slight exacerbation, and reactive depression secondary 
Crohn's disease.  

Evidence received subsequent to the January 1983 confirmed 
rating action consists of VAMC outpatient treatment records, 
from December 1997 to February 2002, and from June to July 
2002, a copy of a decision from the SSA, dated in December 
2000, and copies of the medical records used to make the 
December 2000 SSA decision.     

In August 2000, the RO received VAMC outpatient treatment 
records, from August 1999 to August 2000.  The records show 
intermittent treatment for the appellant's Crohn's disease.  

By a November 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.   

In February 2002, the RO received VAMC outpatient treatment 
records, from December 1997 to February 2002.  The records 
show intermittent treatment for the appellant's Crohn's 
disease.  The records reflect that in June 2001, it was noted 
that in regard to the appellant's Crohn's disease, the 
appellant continued to have evidence of moderate disease 
activity that was improved with prednisone, but no obvious 
response to antibiotics.  

In March 2002, the RO received a copy of a decision from the 
SSA, dated in December 2000, and copies of the medical 
records used to make the December 2000 SSA decision.  In the 
December 2000 SSA decision, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to SSI benefits.  According to the SSA 
decision, the appellant had been diagnosed with numerous 
disabilities, including Crohn's disease.   

The attached medical records include VAMC outpatient 
treatment records, from November 1976 to April 1980, and from 
December 1997 to May 2001.  The VAMC records include a VA 
Hospital Summary which reflects that the appellant was 
hospitalized for six days in October 1979.  Upon admission, 
it was noted that the appellant had had increased 
nervousness, diarrhea, and weight loss of approximately two 
weeks duration, and that he was admitted for a probable re-
exacerbation of his Crohn's disease.  While the appellant was 
hospitalized, it was reported that his anxiety neuroses 
exacerbated his diarrhea.  Upon his discharge, the pertinent 
diagnosis was Crohn's disease.  The remaining records show 
intermittent treatment for the appellant's Crohn's disease.   

In July 2002, the RO received VAMC outpatient treatment 
records, from June to July 2002.  The records show that on 
June 21, 2002, the appellant underwent a follow-up 
examination for his service-connected PTSD.  At that time, 
the examiner noted that the appellant's PTSD and concomitant 
depression "seemingly appear to be aggravated" by his 
Crohn's disease, and vice versa.  The examiner stated that 
the appellant had to cancel two previous appointments because 
he was too ill to make the trip.  According to the examiner, 
in the current session, the appellant had to leave abruptly 
to relieve himself, something with which the appellant 
routinely contended.  The records also reflect that on July 
12, 2002, the appellant underwent a follow-up examination for 
his Crohn's disease.  At that time, the examiner stated that 
there was a clear correlation between the magnitude of the 
appellant's symptoms of Crohn's disease, and his ability to 
tolerate those, and his mental health disorder.  The examiner 
indicated that it was clear that a reduction of symptoms 
related to PTSD had a positive impact on inflammatory bowel 
disease (IBD) and possibly disease activity.  Thus, the 
examiner noted that optimizing management of both was 
essential.  According to the records, on July 16, 2002, the 
appellant underwent a follow-up examination for his PTSD.  At 
that time, the examiner noted that the appellant was 
completely isolated and had intrusive thoughts about Vietnam.  
The examiner stated that the appellant had ulcerative 
colitis, which no doubt increased his PTSD symptoms, and 
itself was probably exacerbated by his PTSD.     

The Board has reviewed the evidence since the January 1983 
confirmed rating decision and has determined that the VAMC 
outpatient treatment records, specifically the entries dated 
on June 21, 2002, and July 12 and 16, 2002, are "new and 
material."  In this regard, the aforementioned medical 
evidence includes opinions from VA examiners which suggest 
that the appellant's Crohn's disease has worsened in severity 
due to his service-connected PTSD.  Thus, the evidence of 
record now includes competent medical evidence which suggests 
that the appellant's service-connected PTSD has aggravated 
his Crohn's disease.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the appellant's Crohn's disease was 
either caused by, or aggravated by, his service-connected 
PTSD.  This evidence is of such significance that it must be 
considered in order to adjudicate the claim fairly.  
Therefore, in light of the above, it is the Board's 
determination that the aforementioned evidence is both "new 
and material."  Accordingly, the appellant's claim for 
service connection for Crohn's disease is reopened.   

C.  Service Connection for Crohn's Disease

In view of the Board's decision above, the appellant's claim 
for service connection for Crohn's disease must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.

As previously stated, there has been a significant change in 
the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  However, given that the Board's decision 
below amounts to a grant of the benefits sought by the 
appellant on appeal, the Board finds that further action to 
comply with these new requirements is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).  Under the circumstances 
in this case, the Board concludes that, if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In relation to the present appeal, service connection was 
granted for PTSD in a November 2000 rating decision.  A 30 
percent disability evaluation was initially assigned.  By a 
May 2003 rating action, the appellant's PTSD disability 
evaluation was increased to 70 percent, effective from May 
12, 2000.  

In the instant case, the appellant initially maintained that 
his Crohn's disease was related to his period of active 
military service.  However, in this regard, the evidence of 
record does not show that the appellant's currently diagnosed 
Crohn's disease is the result of injury or disease incurred 
in, or aggravated by, his military service.  Nevertheless, in 
the alternative, the appellant has also contended that his 
Crohn's disease was caused or made worse by his service-
connected PTSD.  In this regard, after reviewing the evidence 
of record and granting the appellant the benefit of the 
doubt, the Board finds that the appellant's Crohn's disease 
is secondary to his service-connected PTSD.  See 38 U.S.C.A. 
§ 5107(b) (there need not be a preponderance of the evidence 
in the veteran's favor, but only an approximate balance of 
the positive and negative evidence).  An award of secondary 
service connection requires competent medical evidence 
establishing that a current disability is the result of or 
proximately due to a service-connected disability.  In this 
case, the record contains medical evidence that the 
appellant's Crohn's disease is, at least in part, related to 
his service-connected PTSD.  In this regard, the Board finds 
that the evidence does not show that the appellant's Crohn's 
disease was directly caused by PTSD as much as it 
demonstrates that his service-connected PTSD has aggravated 
his Crohn's disease.  The VAMC outpatient treatment records, 
from June to July 2002, show that on June 21, 2002, the 
appellant underwent a follow-up examination for his service-
connected PTSD.  At that time, the examiner noted that the 
appellant's Crohn's disease was aggravated by his PTSD.  The 
records further reflect that on July 12, 2002, the appellant 
underwent a follow-up examination for his Crohn's disease.  
At that time, the examiner stated that there was a clear 
correlation between the magnitude of the appellant's symptoms 
of Crohn's disease, and his ability to tolerate those, and 
his mental health disorder.  The examiner specifically 
indicated that it was clear that a reduction of symptoms 
related to PTSD had a positive impact on the appellant's IBD 
and possibly disease activity.  In addition, according to the 
records, on July 16, 2002, the appellant underwent a follow-
up examination for his PTSD.  At that time, the examiner 
stated that the appellant had ulcerative colitis, which the 
examiner noted was "probably" exacerbate by his PTSD.      

In light of the above, the Board finds that the evidence 
taken as a whole tends toward the conclusion that the 
appellant's PTSD aggravated his Crohn's disease.  In this 
case, there is no medical evidence of record which 
specifically refutes the connection between the appellant's 
Crohn's disease and his PTSD.  In addition, the record 
contains competent medical evidence that links a worsening of 
the appellant's Crohn's disease to his PTSD.  Thus, resolving 
any doubt in the appellant's favor, the Board finds that 
service connection for Crohn's disease as secondary to the 
appellant's service-connected PTSD is warranted.  See 
38 C.F.R. § 3.310.     

ORDER

Entitlement to service connection for hepatitis C is denied.  

Service connection for Crohn's disease, aggravation of which 
is proximately due to service-connected PTSD, is granted.  




REMAND

The Board's decision above grants the appellant's claim for 
Crohn's disease secondary to service-connected PTSD.  Thus, 
in regard to the appellant's claim for service connection for 
arthralgias secondary to the now service-connected Crohn's 
disease, the Board notes that the evidence of record includes 
a VA Hospital Summary which reflects that when the appellant 
was hospitalized from November to December 1976, he 
complained of arthralgias in the left knee and ankle.  Upon 
the appellant's discharge, he was diagnosed with Crohn's 
disease, and arthralgias secondary to Crohn's disease.  In 
addition, VAMC outpatient treatment records, from December 
1997 to January 2002, show that in February 1999, the 
appellant underwent a follow-up examination for his Crohn's 
disease.  The assessment was of Crohn's disease in remission, 
with migratory polyarthralgias likely secondary to the 
Crohn's disease.  Moreover, in April 2001, it was also 
reported that the appellant had Crohn's disease with severe 
arthralgias.  However, according to the records, in September 
2000, it was indicated that the appellant had low back pain 
which was unlikely related to IBD.      

In this case, the appellant maintains that he experiences 
arthralgias, claimed as joint pain of all extremities, 
secondary to his Crohn's disease.  In this regard, the Board 
notes that "arthralgia" is defined as pain in a joint.  See 
Dorland's Illustrated Medical Dictionary 140 (28th ed., 
1994).  However, in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Therefore, the appellant should 
be afforded a VA examination to determine whether his claimed 
joint pain of all extremities can be attributed to a clinical 
diagnosis(es), and if so, whether that diagnosed 
disability(ies) was either caused or made worse by the 
appellant's service-connected Crohn's disease.    

The Board also notes that the evidence of record shows that 
the appellant has been diagnosed with arthritis.  In this 
regard, the Board observes that VAMC outpatient treatment 
records, from December 1997 to January 2002, show that in 
January 1999, the appellant had an x-ray taken of his 
lumbosacral spine.  The x-ray was interpreted as showing a 
slight narrowing of the L4-5 disc, suggesting a degenerative 
disc at that level.  The diagnosis was slight narrowing of 
the L4-5 disc space.  The records further reflect that in 
January 2001, the appellant had a MRI taken of his thoracic 
and lumbar spine.  The thoracic MRI was interpreted as 
showing mild compression at the T12 vertebral body, with 
anterior wedging.  There were also degenerative changes at 
the T9 and T10 vertebral bodies.  The lumbar MRI was reported 
to show no evidence of spinal stenosis or disc herniation.  
There were also abnormal signals at L5, S1 vertebrae which 
were suggestive of degenerative changes.  According to the 
records, in April 2001, it was noted that the appellant had 
complaints of continuing joint pain in his shoulders, back, 
hips, and legs.  The assessment was of arthritic pain.  The 
records also show that in January 2002, the appellant was 
treated for complaints of foot redness.  It was noted that he 
was evaluated by podiatry and that it was felt that he had 
arthritic process and possible gout.  The diagnosis was 
arthritis and possible gout.  

In light of the above, the Board observes that although the 
evidence of record shows that the appellant has been 
diagnosed with arthritis, it is unclear as to whether any 
currently diagnosed arthritis was either caused or made worse 
by the appellant's service-connected Crohn's disease.  
Therefore, the Board finds that a VA examination, as 
specified in greater detail below, should be obtained in 
order to determine the etiology of any diagnosed arthritis.       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive orthopedic examination 
conducted by a physician to determine 
whether the appellant's complaints of 
joint pain of all extremities can be 
attributed to a clinical diagnosis(es), 
and also determine the nature and 
etiology of any currently diagnosed 
arthritis.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the VA 
Hospital Summary which reflects that the 
appellant was hospitalized from November 
to December 1976, the VA Hospital Summary 
which shows that the appellant was 
hospitalized from August to September 
1982 (associated medical records with 
this Hospital Summary reflect that in 
September 1982, a rheumatology consultant 
reported that the appellant had a history 
of polyarthritis which may be related to 
the appellant's IBD), VAMC outpatient 
treatment records, from December 1997 to 
January 2002 (specifically the entries 
dated in February 1999, September 2000, 
April 2001, and January 2002), the 
January 2001 x-ray of the appellant's 
lumbosacral spine, and the January 2001 
MRI's of the appellant's thoracic and 
lumbar spine.  

All necessary special studies or tests 
are to be accomplished deemed necessary 
by the examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
appellant's complaints of joint pain of 
all extremities can be attributed to a 
clinical diagnosis(es), and if so, 
whether that diagnosed disability(ies) 
was either caused or made worse by the 
appellant's service-connected Crohn's 
disease.  In addition, the examiner 
should render an opinion as to whether 
any currently diagnosed arthritis, to 
specifically include arthritis at the T9 
and T10 vertebral bodies, and arthritis 
at the L5, S1 vertebrae, if found, was 
either caused or made worse by the 
appellant's service-connected Crohn's 
disease.  If no disability(ies) is found, 
or no link to the appellant's service-
connected Crohn's disease, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, it should be so 
stated in the examination report.  The 
report prepared should be typed.     

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  

4.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


